PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cage et al.
Application No. 17/196,196
Filed: 9 Mar 2021
For: PROCESSING OF A GAME-PLAYING TRANSACTION BASED ON LOCATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 4, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed March 19, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 20, 2021.  A Notice of Abandonment was mailed on November 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the surcharge fee of $160.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Gregory M. Murphy attorney name- appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

This application is being referred to Office of Patent Application Processing for appropriate action in the normal course of business on the reply received January 4, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.


/LIANA S WALSH/Lead Paralegal Specialist, OPET